Versus Capital Multi-Manager Real Estate Income Fund LLC Summary Prospectus December 22, 2011 (As Amended April 06, 2015) Before you invest, you may want to review the prospectus of Versus Capital Multi-Manager Real Estate Income Fund LLC (the “Fund”), which contains more information about the Fund and its risks. You can find the Fund's prospectus and other information about the Fund online at http://versuscapital.com. You can also get information at no cost by calling 877.343.7916, or by sending an email request to info@versuscapital.com. The Fund’s current prospectus ("Prospectus") and the statement of additional information ("SAI"), both dated April 06, 2015, as may be supplemented from time to time, are incorporated by reference into this Summary Prospectus. The Fund's SAI may be obtained, free of charge, in the same manner as the Prospectus. Any capitalized terms used but not defined herein shall have the meanings given to them in the Prospectus. Investment Objectives The Fund’s primary investment objective is to seek consistent current income, while the Fund’s secondary objectives are capital preservation and long-term capital appreciation. Principal Investment Strategies The Fund attempts to achieve these objectives by allocating its capital among a select group of institutional asset managers with expertise in managing portfolios of real estate and real estate-related securities. Under normal market conditions, the Fund will invest between 50% and 75% of its assets into investment funds (collectively, the “ Investment Funds ”) that invest in real estate through entities that qualify as real estate investment trusts for federal income tax purposes under the Code (“ REITs ”) and in debt investments secured by real estate. On an overall basis, approximately 90% of the Investment Fund assets will be held in REITs. Furthermore, the Fund will limit its exposure to debt investments secured by real estate and held in Investment Funds that do not qualify as REITs, to less than 10% of its total assets. Investment Funds typically accept investments on a continuous basis, have quarterly repurchases, and do not have a defined termination date. Additionally, the Fund will retain certain institutional asset managers (the “ Investment Managers ”) to sub-advise between 25% and 50% of the Fund’s assets to be invested in domestic and international publicly traded real estate securities, such as common and preferred stock of publicly listed REITs, and publicly traded real estate debt securities (cumulatively referred to hereafter as the “ Real Estate Securities ” and together with the Investment Funds as “ Real Estate-Related Investments ”). Under normal market conditions, the Fund will invest at least 80% of its assets in Real Estate-Related Investments. In certain extreme circumstances or market environments the Fund may reduce its investment in Real Estate-Related Investments and hold a larger position in cash or cash equivalents and/or deviate from the allocations ranges to Investment Funds and Investment Managers described above. Share Classes As noted below, the Fund offers two classes of shares, Class F Shares (VCMRX) and Class I Shares (VCMIX) (collectively, the “Shares”). Fees and Expenses 1 The following tables are intended to help you understand the various costs and expenses you will pay if you buy and hold Shares of the Fund. Class F Shares Class I Shares Shareholder Fees (fees paid directly from your investment) VCMRX VCMIX Maximum Sales Load (percentage of offering price)(1) None None Maximum Sales Load on Reinvested Distributions None None Maximum Early Withdrawal Charge 2.00% None Class F Shares Class I Shares Annual Expenses (as a percentage of net assets) VCMRX VCMIX Management Fees(2) 1.20% 1.20% Distribution Fee(3) 0.30% 0.00% Other Expenses(4) 0.30% 0.30% Total Fund Annual Expenses(5) 1.80% 1.50% Acquired fund fees and expenses (Investment Funds) (6) 0.03% 0.03% Total Annual Expenses(7) 1.83% 1.53% As noted above and in the footnotes below, the calculation of fees and expenses outlined in the expense table above are based upon a weighted average assets under management of $200 million. Historically, the Fund has included all Investment Funds in the calculation of Acquired Fund Fees and Expenses (“AFFE”) within the expense table. The calculation of Acquired Fund Fees and Expenses has been adjusted to reflect only the costs of Investment Funds that are investment companies and certain other privately offered traditional pooled investment vehicles. This change has resulted in a material decrease in the percentage cost to investors of Acquired Fund Fees and Expenses in the foregoing expense table, even though the number of Investment Funds included in the Fund’s portfolio has not changed proportionately(7).
